Appeal by the defendant from a judgment of the Supreme Court, Queens County *787(Rotker, J.), rendered November 26, 1984, convicting him of attempted murder in the second degree, burglary in the first degree (two counts), assault in. the first degree (two counts), and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence.
Order that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Niehoff, Weinstein, Runzeman and Spatt, JJ., concur.